DETAILED ACTION
Introduction
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 February 2021 has been entered.
Response to Amendment
The Examiner acknowledges Applicant’s amendment of claims 1, 16, 17, 22 and 25; cancelation of claims 3, 8, 11, 18, 19, 23 and 28; and addition of claims 33-39 in Applicant’s Response to Official Action dated 10 February 2021 (“Response”).  Claims 1, 2, 6, 7, 9, 10, 12-17, 20-22, 25, 26 and 29-39 are currently pending in this application and are subject to examination herein.
Based upon Applicant's amendment of claims 1 and 17 to clarify that the burnthrough resistant material is integrated into the previously recited at least one skin, the Examiner’s prior rejection of claims 1, 2, 6, 7, 9, 10, 12-17, 20, 21, 25, 26 and 29-32 as indefinite under 35 U.S.C. 112(b) is withdrawn.
Based upon Applicant's cancellation of claim 19, the Examiner’s prior rejection of claim 19 as indefinite under 35 U.S.C. 112(b) is withdrawn.
Based upon Applicant's amendment of 25 to remove the limitation “applying a burnthrough resistant material to a floor panel to form a burnthrough resistant floor panel”, the Examiner’s prior rejection of claims 25, 26 and 28 as indefinite under 35 U.S.C. 112(b) is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 9, 10, 12-17, 20-22, 25, 26 and 29-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 4,557,961 to Gorges in view of U.S. Pat. Pub 2015/0190973 to Martin et al. (“Martin”) and further in view of 14 C.F.R. § 25.856 Appendix F, pp. 581-596 (“Appendix F”).
Regarding claim 1, Gorges discloses a burnthrough resistant floor panel (e.g., composite, lightweight, fire-retardant laminar structural panel 10, 10’, 10”, 30) (Abstract; Figs. 1-3, 5 and 6; Col. 3, line 41 to col. 4, line 42; col. 5, lines 30 to col. 6, line 11; col. 6, line 55 to col. 7, line 8; col. 8, line 45 to col. 9, line 35) comprising: 
an internal support structure (e.g., honeycomb core 11, 11’ and/or foam filler) (Abstract; Figs. 1-3, 5; Col. 3, line 53 to col. 4, line 18; col. 5, line 30 to col. 6, line 35; col. 6, line 55 to col. 7, line 38; col. 8, line 45 to col. 9, line 1) having an internal support structure first 
at least one skin (e.g., face sheets 15, 16 and/or inner laminations 15’, 16’) (Abstract; Figs. 1-3, 5, 6; Col. 3, line 41 to col. 4, line 23; col. 5, lines 30-56; col. 6, lines 36 to col. 7, line 8; col. 8, line 45 to col. 9, line 21), said at least one skin (e.g., face sheets 15, 16 and/or inner laminations 15’, 16’) (Abstract; Figs. 1-3, 5, 6; Col. 3, line 41 to col. 4, line 23; col. 5, lines 30-56; col. 6, lines 36 to col. 7, line 8; col. 8, line 45 to col. 9, line 21) configured to substantially cover the internal support structure first surface (e.g., upper surface of honeycomb core 11, 11’) (Abstract; Figs. 1-3, 5; Col. 5, line 30 to col. 6, line 35; col. 6, line 55 to col. 7, line 38; col. 8, line 45 to col. 9, line 1) and said at least one skin (e.g., face sheets 15, 16 and/or inner laminations 15’, 16’) (Abstract; Figs. 1-3, 5, 6; Col. 3, line 41 to col. 4, line 23; col. 5, lines 30-56; col. 6, lines 36 to col. 7, line 8; col. 8, line 45 to col. 9, line 21) further configured to substantially cover the internal support structure second surface (e.g., lower surface of honeycomb core 11, 11’) (Abstract; Figs. 1-3, 5; Col. 5, line 30 to col. 6, line 35; col. 6, line 55 to col. 7, line 38; col. 8, line 45 to col. 9, line 1) to form a floor panel (Abstract; Fig. 4; Col. 3, lines 41-47; col. 7, line 39 to col. 8, line 7), said at least one skin (e.g., face sheets 15, 16 and/or inner laminations 15’, 16’) (Abstract; Figs. 1-3, 5, 6; Col. 3, line 41 to col. 4, line 23; col. 5, lines 30-56; col. 6, lines 36 to col. 7, line 8; col. 8, line 45 to col. 9, line 21) having an exterior skin surface (e.g., lower surface of face sheet 16) (Abstract; Figs. 1-3, 5), said skin (e.g., face sheets 15, 16 and/or inner laminations 15’, 16’) (Abstract; Figs. 1-3, 5, 6; Col. 3, line 41 to col. 4, line 
a burnthrough resistant material (e.g., fire-retardant coating 20) (Abstract; Figs. 1, 2; Col. 3, line 41 to col. 4, line 23; col. 5, lines 43-56; col. 6, line 36 to col. 7, line 8) integrated into at least one skin (e.g., face sheet 15 and/or 16) (Abstract; Figs. 1-3, 5); and
an adhesive layer (e.g., adhesive film 18 and/or 19) (Fig. 1; Col. 6, lines 55-60) disposed on at least one side of the at least one skin (e.g., face sheet 15 and/or 16) (Abstract; Figs. 1-3, 5), said adhesive layer (e.g., adhesive film 18 and/or 19) (Fig. 1; Col. 6, lines 55-60) comprising an adhesive material (Col. 6, lines 55-60), said adhesive material comprising a fire retardant additive (Col. 6, lines 55-60).
However, Gorges does not expressly disclose a burnthrough resistant material impregnated into at least one skin, said burnthrough resistant material resisting a backside heat flux of less than about 2.0 BTU/ft2/sec. for at least from about 4 mins. to about 5 mins.  Nevertheless, Martin teaches a burnthrough resistant material impregnated into at least one skin (Abstract; Figs. 3, 6, 7; paras. [0011]-[0018], [0035]-[0039], [0049], [0053]-[0056], [0060]-[0065]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the burnthrough resistant floor panel disclosed in Gorges with the burnthrough resistant material being integrated throughout the thickness of the at least one skin as taught in Martin, in order to allow for reduce the time to form an aircraft interior fiber-retardant panels, as taught in Martin (paras. [0010], [0019]).  Furthermore, Appendix F provides the requirements for 14 C.F.R. 25.856 that regulates the Appendix F defines “burnthrough time” as “the time, in seconds, for the burner flame to penetrate the test specimen, and/or the time required for the heat flux to reach 2.0 Btu/ft2sec (2.27W/cm2) on the inboard side, at a distance of 12 inches (30.45 cm) from the front surface of the insulation blanket test frame, whichever is sooner.” (Appendix F at p. 582).  Furthermore, Appendix F recites the requirement under 14 C.F.R. 25.856 that “[e]ach of the two insulation blanket test specimens must not allow fire or flame penetration in less than 4 minutes.” (Appendix F at p. 595).  Based upon these safety requirements, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the floor panels disclosed in Gorges to meet or exceed the safety requirements set out by Appendix F in order to make panels that are usable on commercial aircraft subject to 14 C.F.R. 25.856.
Regarding claim 2, Gorges in view of Martin and further in view of Appendix F teaches the burnthrough resistant floor panel of Claim 1 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the floor panels taught in Gorges in view of Martin to meet or exceed the safety requirements set out by Appendix F for the same reasons provided above with regard to claim 1.  Furthermore, Gorges
Regarding claim 9, Gorges in view of Martin and further in view of Appendix F teaches the burnthrough resistant floor panel of Claim 1 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the floor panels taught in Gorges in view of Martin to meet or exceed the safety requirements set out by Appendix F for the same reasons provided above with regard to claim 1.  Furthermore, Gorges discloses a burnthrough resistant floor panel (e.g., composite, lightweight, fire-retardant laminar structural panel 10, 10’, 10”, 30) (Abstract; Figs. 1-3, 5 and 6; Col. 3, line 41 to col. 4, line 42; col. 5, lines 30 to col. 6, line 11; col. 6, line 55 to col. 7, line 8; col. 8, line 45 to col. 9, line 35) wherein the internal support structure (e.g., honeycomb core 11, 11’ and/or foam filler) (Abstract; Figs. 1-3, 5; Col. 3, line 53 to col. 4, line 18; col. 5, line 30 to col. 6, line 35; col. 6, line 55 to col. 7, line 38; col. 8, line 45 to col. 9, line 1) is made from a material comprising at least one of: a non-metallic core (e.g., Nomex®, end-grain balsa wood, foam and/or natural or synthetic materials treated with a fire resistant substance forming honeycomb core 11, 11’) (Col. 6, lines 12-21) and an aluminum core (Col. 6, lines 21-30).
Regarding claim 10, Gorges in view of Martin and further in view of Appendix F teaches the burnthrough resistant floor panel of Claim 9 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the floor panels taught in Gorges in view of Martin to meet or exceed the safety requirements set out by Appendix F for the same reasons provided above with regard to claim 1.  Furthermore, Gorges
Regarding claim 12, Gorges in view of Martin and further in view of Appendix F teaches the burnthrough resistant floor panel of Claim 1 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the floor panels taught in Gorges in view of Martin to meet or exceed the safety requirements set out by Appendix F for the same reasons provided above with regard to claim 1.  Furthermore, Gorges discloses a burnthrough resistant floor panel (e.g., composite, lightweight, fire-retardant laminar structural panel 10, 10’, 10”, 30) (Abstract; Figs. 1-3, 5 and 6; Col. 3, line 41 to col. 4, line 42; col. 5, lines 30 to col. 6, line 11; col. 6, line 55 to col. 7, line 8; col. 8, line 45 to col. 9, line 35) wherein the floor panel (e.g., composite, lightweight, fire-retardant laminar structural panel 10, 10’, 10”, 30) (Abstract; Figs. 1-3, 5 and 6; Col. 3, line 41 to col. 4, line 42; col. 5, lines 30 to col. 6, line 11; col. 6, line 55 to col. 7, line 8; col. 8, line 45 to col. 9, line 35) has a thickness ranging from about 0.25 inch to about 1 inch (Col. 5, lines 57-67).
Regarding claim 13, Gorges in view of Martin and further in view of Appendix F teaches the burnthrough resistant floor panel of Claim 1 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the floor panels taught in Gorges in view of Martin to meet or exceed the safety requirements set out by Appendix F for the same reasons provided above with regard to claim 1.  Furthermore, Gorges discloses a burnthrough resistant floor panel (e.g., composite, lightweight, fire-retardant laminar structural panel 10, 10’, 10”, 30) (Abstract; Figs. 1-3, 5 and 6; Col. 3, line 41 to col. 4, line 42; col. 5, lines 30 to col. 6, line 11; col. 6, line 55 to col. 7, line 8; col. 8, line 45 to col. 9, line 35) wherein the floor panel has a density ranging from about 0.40 lb/ft2 to about 1.10 lb/ft2 (Col. 5, line 57 to col. 6, line 11; col. 7, lines 58-65).  Moreover, optimizing the density of the floor panels is well within the bounds of normal experimentation. See MPEP 2144.05 II (A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, “[a] particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In the case at hand, Gorges teaches weight and thickness of the panels as a variable which achieves a recognized result. Therefore, the prior art teaches adjusting weight and thickness and identifies said sizes/ratios as result-effective variables. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the density of the burnthrough resistant panels between about 0.40 lb/ft2 and about 1.10 lb/ft2 because it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.
Regarding claim 14, Gorges in view of Martin and further in view of Appendix F teaches the burnthrough resistant floor panel of Claim 1 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the floor panels taught in Gorges in view of Martin to meet or exceed the safety requirements set out by Appendix F for the same reasons provided above with regard to claim 1.  However, Gorges does not expressly disclose the burnthrough resistant layer having a thickness ranging from about 0.0025 inch to about 0.008 inch.  Nevertheless, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   See MPEP 2144.05(III)(A).  As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle
Regarding claim 15, Gorges in view of Martin and further in view of Appendix F teaches the burnthrough resistant floor panel of Claim 1 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the floor panels taught in Gorges in view of Martin to meet or exceed the safety requirements set out by Appendix F for the same reasons provided above with regard to claim 1.  Furthermore, Gorges discloses a burnthrough resistant floor panel (e.g., composite, lightweight, fire-retardant laminar structural panel 10, 10’, 10”, 30) (Abstract; Figs. 1-3, 5 and 6; Col. 3, line 41 to col. 4, line 42; col. 5, lines 30 to col. 6, line 11; col. 6, line 55 to col. 7, line 8; col. 8, line 45 to col. 9, line 35).  Furthermore, Gorges discloses a fuselage (Fig. 4; Col. 1, lines 6-62; Col. 3, line 41 to col. 4, line 42; col. 5, line 55 to col. 6, line 11; col. 7, line 39 to col. 8, line 44) comprising the floor panel (e.g., composite, lightweight, fire-retardant laminar structural panel 10, 10’, 10”, 30) (Abstract; Figs. 1-3, 5 and 6; Col. 3, line 41 to col. 4, line 42; col. 5, lines 30 to col. 6, line 11; col. 6, line 55 to col. 7, line 8; col. 8, line 45 to col. 9, line 35) of Claim 1.
Regarding claim 16, Gorges in view of Martin and further in view of Appendix F teaches the burnthrough resistant floor panel of Claim 1 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the floor panels taught in Gorges in view of Martin to meet or exceed the safety requirements set out by Appendix F for the same reasons provided above with regard to claim 1.  Furthermore, Gorges discloses an aircraft (Fig. 4; Col. 1, lines 6-62; Col. 3, line 41 to col. 4, line 42; col. 5, line 55 to col. 6, line 11; col. 7, line 39 to col. 8, line 44) comprising the floor panel (e.g., composite, lightweight, fire-retardant laminar structural panel 10, 10’, 10”, 30) (Abstract; Figs. 1-3, 5 and 6; Col. 3, line 41 to col. 4, line 42; col. 5, lines 30 to col. 6, line 11; col. 6, line 55 to col. 7, line 8; col. 8, line 45 to col. 9, line 35) of Claim 1.
Regarding claim 17, Gorges discloses a burnthrough resistant floor assembly (Abstract; Figs.1-6; Col. 5, lines 57 to col. 6, line 11; col. 7, line 39 to col. 8, line 44) comprising: 

an internal support structure (e.g., honeycomb core 11, 11’ and/or foam filler) (Abstract; Figs. 1-3, 5; Col. 3, line 53 to col. 4, line 18; col. 5, line 30 to col. 6, line 35; col. 6, line 55 to col. 7, line 38; col. 8, line 45 to col. 9, line 1) having a first internal support structure surface (e.g., upper surface of honeycomb core 11, 11’) (Abstract; Figs. 1-3, 5; Col. 5, line 30 to col. 6, line 35; col. 6, line 55 to col. 7, line 38; col. 8, line 45 to col. 9, line 1) and a second internal support structure surface (e.g., lower surface of honeycomb core 11, 11’) (Abstract; Figs. 1-3, 5; Col. 5, line 30 to col. 6, line 35; col. 6, line 55 to col. 7, line 38; col. 8, line 45 to col. 9, line 1); 
at least one skin (e.g., face sheets 15, 16 and/or inner laminations 15’, 16’) (Abstract; Figs. 1-3, 5, 6; Col. 3, line 41 to col. 4, line 23; col. 5, lines 30-56; col. 6, lines 36 to col. 7, line 8; col. 8, line 45 to col. 9, line 21) configured to substantially cover the first internal support structure surface (e.g., upper surface of honeycomb core 11, 11’) (Abstract; Figs. 1-3, 5; Col. 5, line 30 to col. 6, line 35; col. 6, line 55 to col. 7, line 38; col. 8, line 45 to col. 9, line 1) and the second internal support structure surface (e.g., lower surface of honeycomb core 11, 11’) (Abstract; Figs. 1-3, 5; Col. 5, line 30 to col. 6, line 35; col. 6, line 55 to col. 7, line 38; col. 8, line 45 to col. 9, line 1);

an adhesive layer (e.g., adhesive film 18 and/or 19) (Fig. 1; Col. 6, lines 55-60) disposed on at least one side of the at least one skin (e.g., face sheet 15 and/or 16) (Abstract; Figs. 1-3, 5), said adhesive layer (e.g., adhesive film 18 and/or 19) (Fig. 1; Col. 6, lines 55-60) comprising an adhesive material (Col. 6, lines 55-60), said adhesive material comprising a fire retardant additive (Col. 6, lines 55-60).
However, Gorges does not expressly disclose a burnthrough resistant material impregnated into at least one skin, said burnthrough resistant material resisting a backside heat flux of less than about 2.0 BTU/ft2/sec. for at least from about 4 mins. to about 5 mins.  Nevertheless, Martin teaches a burnthrough resistant material impregnated into at least one skin (Abstract; Figs. 3, 6, 7; paras. [0011]-[0018], [0035]-[0039], [0049], [0053]-[0056], [0060]-[0065]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the burnthrough resistant floor panel disclosed in Gorges with the burnthrough resistant material being integrated throughout the thickness of the at least one skin as taught in Martin, in order to allow for reduce the time to form an aircraft interior fiber-retardant panels, as taught in Martin (paras. [0010], [0019]).  Furthermore, Appendix F provides the requirements for 14 C.F.R. 25.856 that regulates the minimum time required for fire penetration into environments inhabited by passengers.  Appendix F defines “burnthrough time” as “the time, in seconds, for the burner flame to penetrate the test specimen, and/or the time required for the heat flux to reach 2.0 Btu/ft2sec (2.27W/cm2) on the inboard side, at a distance of 12 inches (30.45 cm) from the front surface of the insulation blanket test frame, Appendix F at p. 582).  Furthermore, Appendix F recites the requirement under 14 C.F.R. 25.856 that “[e]ach of the two insulation blanket test specimens must not allow fire or flame penetration in less than 4 minutes.” (Appendix F at p. 595).  Based upon these safety requirements, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the floor panels disclosed in Gorges to meet or exceed the safety requirements set out by Appendix F in order to make panels that are usable on commercial aircraft subject to 14 C.F.R. 25.856.
Regarding claim 20, Gorges in view of Martin and further in view of Appendix F teaches the burnthrough resistant floor assembly of Claim 17 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the floor panels taught in Gorges in view of Martin to meet or exceed the safety requirements set out by Appendix F for the same reasons provided above with regard to claim 17.  Furthermore, Gorges discloses a fuselage (Fig. 4; Col. 1, lines 6-62; Col. 3, line 41 to col. 4, line 42; col. 5, line 55 to col. 6, line 11; col. 7, line 39 to col. 8, line 44) comprising the floor panel (e.g., composite, lightweight, fire-retardant laminar structural panel 10, 10’, 10”, 30) (Abstract; Figs. 1-3, 5 and 6; Col. 3, line 41 to col. 4, line 42; col. 5, lines 30 to col. 6, line 11; col. 6, line 55 to col. 7, line 8; col. 8, line 45 to col. 9, line 35) of Claim 17.
Regarding claim 21, Gorges in view of Martin and further in view of Appendix F teaches the burnthrough resistant floor assembly of Claim 17 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the floor panels taught in Gorges in view of Martin to meet or exceed the safety requirements set out by Appendix F for the same reasons provided above with regard to claim 17.  Furthermore, Gorges discloses an aircraft (Fig. 4; Col. 1, lines 6-62; Col. 3, line 41 to col. 4, line 42; col. 5, line 55 to col. 6, line 
Regarding claim 22, Gorges discloses a method for inhibiting fire penetration into an aircraft cabin (Fig. 4; Col. 1, lines 6-62; Col. 3, line 41 to col. 4, line 42; col. 5, line 55 to col. 6, line 11; col. 7, line 39 to col. 8, line 44), the method comprising: 
providing a floor assembly (e.g., composite, lightweight, fire-retardant laminar structural panels 10, 10’, 10”, 30) (Abstract; Figs. 1-3, 5 and 6; Col. 3, line 41 to col. 4, line 42; col. 5, lines 30 to col. 6, line 11; col. 6, line 55 to col. 7, line 8; col. 8, line 45 to col. 9, line 35) into an aircraft fuselage interior (Fig. 4; Col. 1, lines 6-62; Col. 3, line 41 to col. 4, line 42; col. 5, line 55 to col. 6, line 11; col. 7, line 39 to col. 8, line 44), said floor assembly (e.g., composite, lightweight, fire-retardant laminar structural panels 10, 10’, 10”, 30) (Abstract; Figs. 1-3, 5 and 6; Col. 3, line 41 to col. 4, line 42; col. 5, lines 30 to col. 6, line 11; col. 6, line 55 to col. 7, line 8; col. 8, line 45 to col. 9, line 35) comprising: 
a burnthrough resistant floor panel (e.g., composite, lightweight, fire-retardant laminar structural panel 10, 10’, 10”, 30) (Abstract; Figs. 1-3, 5 and 6; Col. 3, line 41 to col. 4, line 42; col. 5, lines 30 to col. 6, line 11; col. 6, line 55 to col. 7, line 8; col. 8, line 45 to col. 9, line 35), said burnthrough resistant floor panel (e.g., composite, lightweight, fire-retardant laminar structural panel 10, 10’, 10”, 30) (Abstract; Figs. 1-3, 5 and 6; Col. 3, line 41 to col. 4, line 42; col. 5, lines 30 to col. 6, line 11; col. 6, line 55 to col. 7, line 8; col. 8, line 45 to col. 9, line 35) comprising: 
an internal support structure (e.g., honeycomb core 11, 11’ and/or foam filler) (Abstract; Figs. 1-3, 5; Col. 3, line 53 to col. 4, line 18; col. 5, line 30 to col. 6, line 35; col. 6, line 55 to col. 7, line 38; col. 8, line 45 to col. 9, 
at least one skin (e.g., face sheets 15, 16 and/or inner laminations 15’, 16’) (Abstract; Figs. 1-3, 5, 6; Col. 3, line 41 to col. 4, line 23; col. 5, lines 30-56; col. 6, lines 36 to col. 7, line 8; col. 8, line 45 to col. 9, line 21) configured to substantially cover at least one of the first internal support structure surface (e.g., upper surface of honeycomb core 11, 11’) (Abstract; Figs. 1-3, 5; Col. 5, line 30 to col. 6, line 35; col. 6, line 55 to col. 7, line 38; col. 8, line 45 to col. 9, line 1) and the second internal support structure surface (e.g., lower surface of honeycomb core 11, 11’) (Abstract; Figs. 1-3, 5; Col. 5, line 30 to col. 6, line 35; col. 6, line 55 to col. 7, line 38; col. 8, line 45 to col. 9, line 1), said at least one skin (e.g., face sheets 15, 16 and/or inner laminations 15’, 16’) (Abstract; Figs. 1-3, 5, 6; Col. 3, line 41 to col. 4, line 23; col. 5, lines 30-56; col. 6, lines 36 to col. 7, line 8; col. 8, line 45 to col. 9, line 21) comprising a burnthrough resistant material (e.g., fire-retardant coating 20) (Abstract; Figs. 1, 2; Col. 3, line 41 to col. 4, line 23; col. 5, lines 43-56; col. 6, line 36 to col. 7, line 8) integrated into at least one skin (e.g., face sheet 15 and/or 16) (Abstract; Figs. 1-3, 5);

However, Gorges does not expressly disclose a burnthrough resistant material impregnated into at least one skin, said burnthrough resistant material resisting a backside heat flux of less than about 2.0 BTU/ft2/sec. for at least from about 4 mins. to about 5 mins.  Nevertheless, Martin teaches a burnthrough resistant material impregnated into at least one skin (Abstract; Figs. 3, 6, 7; paras. [0011]-[0018], [0035]-[0039], [0049], [0053]-[0056], [0060]-[0065]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the burnthrough resistant floor panel disclosed in Gorges with the burnthrough resistant material being integrated throughout the thickness of the at least one skin as taught in Martin, in order to allow for reduce the time to form an aircraft interior fiber-retardant panels, as taught in Martin (paras. [0010], [0019]).  Furthermore, Appendix F provides the requirements for 14 C.F.R. 25.856 that regulates the minimum time required for fire penetration into environments inhabited by passengers.  Appendix F defines “burnthrough time” as “the time, in seconds, for the burner flame to penetrate the test specimen, and/or the time required for the heat flux to reach 2.0 Btu/ft2sec (2.27W/cm2) on the inboard side, at a distance of 12 inches (30.45 cm) from the front surface of the insulation blanket test frame, whichever is sooner.” (Appendix F at p. 582).  Furthermore, Appendix F recites the requirement under 14 C.F.R. 25.856 that “[e]ach of the two insulation blanket test specimens must not allow fire or flame penetration in less than 4 minutes.” (Appendix F at p. 595).  Based upon these safety requirements, it would have been obvious to one having ordinary skill in the art before the effective filing date of the Gorges to meet or exceed the safety requirements set out by Appendix F in order to make panels that are usable on commercial aircraft subject to 14 C.F.R. 25.856.
Regarding claim 25, Gorges discloses a method of making a burnthrough resistant floor panel (e.g., composite, lightweight, fire-retardant laminar structural panel 10, 10’, 10”, 30) (Abstract; Figs. 1-3, 5 and 6; Col. 3, line 41 to col. 4, line 42; col. 5, lines 30 to col. 6, line 11; col. 6, line 55 to col. 7, line 8; col. 8, line 45 to col. 9, line 35), the method comprising: 
providing an internal support structure (e.g., honeycomb core 11, 11’ and/or foam filler) (Abstract; Figs. 1-3, 5; Col. 3, line 53 to col. 4, line 18; col. 5, line 30 to col. 6, line 35; col. 6, line 55 to col. 7, line 38; col. 8, line 45 to col. 9, line 1) further comprising an internal support structure first surface (e.g., upper surface of honeycomb core 11, 11’) (Abstract; Figs. 1-3, 5; Col. 5, line 30 to col. 6, line 35; col. 6, line 55 to col. 7, line 38; col. 8, line 45 to col. 9, line 1) and an internal support structure second surface (e.g., lower surface of honeycomb core 11, 11’) (Abstract; Figs. 1-3, 5; Col. 5, line 30 to col. 6, line 35; col. 6, line 55 to col. 7, line 38; col. 8, line 45 to col. 9, line 1); 
providing at least one skin (e.g., face sheets 15, 16 and/or inner laminations 15’, 16’) (Abstract; Figs. 1-3, 5, 6; Col. 3, line 41 to col. 4, line 23; col. 5, lines 30-56; col. 6, lines 36 to col. 7, line 8; col. 8, line 45 to col. 9, line 21);
 substantially covering at least one of the internal support structure first surface (e.g., upper surface of honeycomb core 11, 11’) (Abstract; Figs. 1-3, 5; Col. 5, line 30 to col. 6, line 35; col. 6, line 55 to col. 7, line 38; col. 8, line 45 to col. 9, line 1) and the internal support structure second surface (e.g., lower surface of honeycomb core 11, 11’) (Abstract; Figs. 1-3, 5; Col. 5, line 30 to col. 6, line 35; 
However, Gorges does not expressly disclose a burnthrough resistant material impregnated into at least one skin, said burnthrough resistant material resisting a backside heat flux of less than about 2.0 BTU/ft2/sec. for at least from about 4 mins. to about 5 mins.  Nevertheless, Martin teaches a burnthrough resistant material impregnated into at least one skin (Abstract; Figs. 3, 6, 7; paras. [0011]-[0018], [0035]-[0039], [0049], [0053]-[0056], [0060]-[0065]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the burnthrough resistant floor panel disclosed in Gorges with the burnthrough resistant material being integrated throughout the thickness of the at least one skin as taught in Martin, in order to allow for reduce the time to form an aircraft interior fiber-retardant panels, as taught in Martin (paras. [0010], [0019]).  Furthermore, Appendix F provides the requirements for 14 C.F.R. 25.856 that regulates the minimum time required for fire penetration into environments inhabited by passengers.  Appendix F defines “burnthrough time” as “the time, in seconds, for the burner flame to penetrate the test specimen, and/or the time required for the heat flux to reach 2.0 Btu/ft2sec (2.27W/cm2) on the inboard side, at a distance of 12 inches (30.45 cm) from the front surface of the insulation blanket test frame, whichever is sooner.” (Appendix F at p. 582).  Furthermore, Appendix F recites the requirement under 14 C.F.R. 25.856 that “[e]ach of the two insulation blanket test specimens must not allow fire or flame penetration in less than 4 minutes.” (Appendix F at p. 595).  Based upon these safety requirements, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the floor panels disclosed in Gorges to meet or exceed the safety Appendix F in order to make panels that are usable on commercial aircraft subject to 14 C.F.R. 25.856.
Regarding claim 26, Gorges in view of Martin and further in view of Appendix F teaches the burnthrough resistant floor panel of Claim 25 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the floor panels taught in Gorges in view of Martin to meet or exceed the safety requirements set out by Appendix F for the same reasons provided above with regard to claim 1.  Furthermore, Gorges discloses a method further comprising: orienting the at least one skin (e.g., face sheets 15, 16 and/or inner laminations 15’, 16’) (Abstract; Figs. 1-3, 5, 6; Col. 3, line 41 to col. 4, line 23; col. 5, lines 30-56; col. 6, lines 36 to col. 7, line 8; col. 8, line 45 to col. 9, line 21) proximate to at least one of the support structure first surface (e.g., upper surface of honeycomb core 11, 11’) (Abstract; Figs. 1-3, 5; Col. 5, line 30 to col. 6, line 35; col. 6, line 55 to col. 7, line 38; col. 8, line 45 to col. 9, line 1) and a support structure second surface (e.g., lower surface of honeycomb core 11, 11’) (Abstract; Figs. 1-3, 5; Col. 5, line 30 to col. 6, line 35; col. 6, line 55 to col. 7, line 38; col. 8, line 45 to col. 9, line 1).
Regarding claim 29, Gorges in view of Martin and further in view of Appendix F teaches the burnthrough resistant floor panel of Claim 1 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the floor panels taught in Gorges in view of Martin to meet or exceed the safety requirements set out by Appendix F for the same reasons provided above with regard to claim 1.  Furthermore, Martin teaches a burnthrough resistant floor panel wherein the burnthrough resistant material is integrated throughout the thickness of the at least one skin (e.g., impregnated within the skin) (Abstract; Figs. 3, 6, 7; paras. [0011]-[0018], [0035]-[0039], [0049], [0053]-[0056], [0060]-[0065]).  
Regarding claim 30, Gorges in view of Martin and further in view of Appendix F teaches the burnthrough resistant floor panel of Claim 1 (see above).  It would have been obvious to one having Gorges in view of Martin to meet or exceed the safety requirements set out by Appendix F for the same reasons provided above with regard to claim 1.  Furthermore, Martin teaches a burnthrough resistant floor panel wherein the burnthrough resistant material and the at least one skin are co-cured (paras. [0018], [0020], [0021], [0038], [0057], [0058], [0065]).  
Regarding claim 31, Gorges in view of Martin and further in view of Appendix F teaches the burnthrough resistant floor assembly of Claim 17 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the floor panels taught in Gorges in view of Martin to meet or exceed the safety requirements set out by Appendix F for the same reasons provided above with regard to claim 17.  Furthermore, Martin teaches a burnthrough resistant floor panel wherein the burnthrough resistant material is integrated throughout the thickness of the at least one skin (e.g., impregnated within the skin) (Abstract; Figs. 3, 6, 7; paras. [0011]-[0018], [0035]-[0039], [0049], [0053]-[0056], [0060]-[0065]).  
Regarding claim 32, Gorges in view of Martin and further in view of Appendix F teaches the burnthrough resistant floor assembly of Claim 17 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the floor panels taught in Gorges in view of Martin to meet or exceed the safety requirements set out by Appendix F for the same reasons provided above with regard to claim 17.  Furthermore, Martin teaches a burnthrough resistant floor panel wherein the burnthrough resistant material and the at least one skin are co-cured (paras. [0018], [0020], [0021], [0038], [0057], [0058], [0065]).
Regarding claim 33, Gorges in view of Martin and further in view of Appendix F teaches the burnthrough resistant floor assembly of Claim 22 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the floor panels taught in Gorges in view of Martin to meet or exceed the safety requirements set out by Appendix F for the same reasons provided above with regard to claim 22.  Furthermore, Martin teaches a burnthrough resistant material impregnated into at least one skin (Abstract; Figs. 3, 6, 7; paras. [0011]-[0018], [0035]-[0039], [0049], [0053]-[0056], [0060]-[0065]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the burnthrough resistant floor panel disclosed in Gorges with the burnthrough resistant material being integrated throughout the thickness of the at least one skin as taught in Martin, in order to allow for reduce the time to form an aircraft interior fiber-retardant panels, as taught in Martin (paras. [0010], [0019]).  
Regarding claim 34, Gorges in view of Martin and further in view of Appendix F teaches the burnthrough resistant floor assembly of Claim 25 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the floor panels taught in Gorges in view of Martin to meet or exceed the safety requirements set out by Appendix F for the same reasons provided above with regard to claim 25.  Furthermore, Martin teaches a burnthrough resistant material impregnated into at least one skin (Abstract; Figs. 3, 6, 7; paras. [0011]-[0018], [0035]-[0039], [0049], [0053]-[0056], [0060]-[0065]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the burnthrough resistant floor panel disclosed in Gorges with the burnthrough resistant material being integrated throughout the thickness of the at least one skin as taught in Martin, in order to allow for reduce the time to form an aircraft interior fiber-retardant panels, as taught in Martin (paras. [0010], [0019]).
Regarding claim 35, Gorges in view of Martin and further in view of Appendix F teaches the burnthrough resistant floor assembly of Claim 1 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the floor panels taught in Gorges in view of Martin to meet or exceed the safety requirements set out by Appendix F for the same reasons provided above with regard to claim 1.  Furthermore, Gorges teaches a burnthrough resistant floor assembly wherein the fiber-containing composite material comprises a carbon fiber reinforced plastic (Col. 6, lines 36-54).

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorges in view of Martin and further in view of Appendix F, as applied to claim 1, and further in view of U.S. Pat. Pub 2015/0069068 to Hariram.
Regarding claim 6, Gorges in view of Martin and further in view of Appendix F teaches the burnthrough resistant floor panel of Claim 1 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the floor panels taught in Gorges in view of Martin to meet or exceed the safety requirements set out by Appendix F for the same reasons provided above with regard to claim 1.  However, neither Gorges, Martin nor Appendix F discloses or otherwise teaches that the burnthrough resistant floor panel comprises a ceramic paper.  Nevertheless, it is known in the art to utilize ceramic paper as a fire-retarding material.  Hariram teaches the use of ceramic paper as a component in a fire retarding composite material (para. [0022]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the burnthrough resistant floor panel taught by Gorges in view of Martin and further in view of Appendix F with a layer comprising a ceramic paper, as taught in Hariram, in order to provide flexibility of materials used in the floor panels.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the burnthrough resistant floor panel disclosed in Gorges with a layer comprising a ceramic paper, as taught in Hariram, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, Gorges in view of Martin and further in view of Appendix F with a layer comprising a ceramic paper, as taught in Hariram, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 7, Gorges in view of Martin and further in view of Appendix F teaches the burnthrough resistant floor panel of Claim 1 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the floor panels taught in Gorges in view of Martin to meet or exceed the safety requirements set out by Appendix F for the same reasons provided above with regard to claim 1.  However, neither Gorges, Martin nor Appendix F discloses or otherwise teaches that the burnthrough resistant layer is made from a material comprising at least one of: an inorganic polymer film material and a ceramic material.  Nevertheless, Hariram teaches the use of a material comprising at least one of: an inorganic polymer film material and a ceramic material (e.g., ceramic material and/or ceramic paper) (paras. [0022], [0037]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the burnthrough resistant floor panel taught by Gorges in view of Martin and further in view of Appendix F with a layer comprising a ceramic paper, as taught in Hariram, in order to provide flexibility of materials used in the floor panels.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the floor panel taught by Gorges in view of Martin and further in view of Appendix F with a layer comprising a ceramic paper, as taught in Hariram, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 Gorges in view of Martin and further in view of Appendix F with a layer comprising a ceramic paper, as taught in Hariram, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorges in view of Martin and further in view of Appendix F as applied to claim 1 above, and further in view of U.S. Pat. Pub. No. 2013/0210303 to Doi et al. (“Doi”).
Regarding claim 36, Gorges in view of Martin and further in view of Appendix F teaches the burnthrough resistant floor assembly of Claim 1 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the floor panels taught in Gorges in view of Martin to meet or exceed the safety requirements set out by Appendix F for the same reasons provided above with regard to claim 1.  However, neither Gorges, Martin nor Appendix F expressly discloses or otherwise teaches that the adhesive material comprises an adhesive material requires no curing.  Nevertheless, Doi teaches an adhesive material that comprises an adhesive material requires no curing (e.g., pressure-sensitive adhesive layer) (para. [0045]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the burnthrough resistant floor assembly taught by Gorges in view of Martin and further in view of Appendix F with the adhesive material that requires no curing taught in Doi, since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious.  KSR International Co. v Teleflex Inc.
Regarding claim 37, Gorges in view of Martin and further in view of Appendix F teaches the burnthrough resistant floor assembly of Claim 1 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the floor panels taught in Gorges in view of Martin to meet or exceed the safety requirements set out by Appendix F for the same reasons provided above with regard to claim 1.  However, neither Gorges, Martin nor Appendix F expressly discloses or otherwise teaches that the adhesive material comprises a pressure sensitive adhesive material.  Nevertheless, Doi teaches an adhesive material that comprises a pressure sensitive adhesive material (para. [0045]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the burnthrough resistant floor assembly taught by Gorges in view of Martin and further in view of Appendix F with the adhesive material that requires no curing taught in Doi, since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious.  KSR International Co. v Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 38, Gorges in view of Martin and further in view of Appendix F teaches the burnthrough resistant floor assembly of Claim 1 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the floor panels taught in Gorges in view of Martin to meet or exceed the safety requirements set out by Appendix F for the same reasons provided above with regard to claim 1.  However, neither Gorges, Martin nor Appendix F expressly discloses or otherwise teaches that the adhesive material comprises at least one of: a, polyester-based adhesives, polyvinyl fluoride-based adhesives, and a silicone-based adhesives.  Nevertheless, Doi teaches an adhesive material that comprises at least one of: a, polyester-based adhesives, polyvinyl fluoride-based adhesives, and a silicone-based adhesives (para. [0045]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the burnthrough resistant floor assembly taught by Gorges in view of Martin and further in view of Appendix F with the adhesive material that requires no curing taught in Doi, since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious.  KSR International Co. v Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 39, Gorges in view of Martin and further in view of Appendix F teaches the burnthrough resistant floor assembly of Claim 17 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the floor panels taught in Gorges in view of Martin to meet or exceed the safety requirements set out by Appendix F for the same reasons provided above with regard to claim 17.  Furthermore, Gorges teaches a burnthrough resistant floor assembly wherein the fiber-containing composite material comprises a carbon fiber reinforced plastic (Col. 6, lines 36-54).
Response to Arguments
Applicant's arguments filed 10 February 2021 have been fully considered but they are not persuasive for the reasons provided below.
Applicant’s arguments with respect to the rejection of claim(s) 1, 2, 4, 5, 8-13, 15, 16, 22, 24, 26 and 27 under 35 U.S.C. 102(a)(1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Similarly, Applicant’s arguments with respect to the rejection of claims 3, 17-21, 23 and 28 under 35 U.S.C. 103 have been considered but are not persuasive.  Applicant argues that neither Gorges  nor Appendix F discloses or teaches incorporating the fire retardant material by impregnating the face sheet with such fire retardant material (Response at p. 12).  While the Examiner agrees with those statements, the Examiner relies upon the Martin reference to teach that limitation rather than either the Gorges or Appendix F references (see details of rejections above).   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDE J BROWN whose telephone number is (571)270-5924.  The examiner can normally be reached on Mon-Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






 /CLAUDE J BROWN/ Primary Examiner, Art Unit 3643